                   Case 1:20-cv-00077-SAB Document 17 Filed 10/05/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                                    UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8                                            FRESNO DIVISION
 9
10                                    )                    Case No. 1:20-cv-00077-SAB
     RYAN HARVEY,                     )
11                                    )                    ORDER RE STIPULATION FOR AN
              Plaintiff,              )                    EXTENSION OF TIME
12                                    )
         vs.                          )                    (ECF No. 16)
13                                    )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15                                    )
              Defendant.              )
16                                    )

17
              On October 5, 2020, the parties filed a stipulation for an extension of time for Defendant
18
     Commissioner of Social Security to file a response to Plaintiff Ryan Harvey’s opening brief.
19
              Pursuant to the stipulation of the parties and finding good cause, IT IS HEREBY
20
     ORDERED that:
21
              1.       Defendant shall file a response to Plaintiff’s opening brief on or before November
22
                       9, 2020; and
23
              2.       Plaintiff’s reply, if any, shall be filed on or before November 24, 2020.
24
25
     IT IS SO ORDERED.
26
     Dated:        October 5, 2020
27
                                                          UNITED STATES MAGISTRATE JUDGE
28


                                                     1
